Citation Nr: 1419447	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  05-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1974 to August 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2004 and in March 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Board remanded the case to afford the Veteran a hearing before the Board, but the Veteran did not appear for the hearing, and he has not presented good cause as to why the hearing should be rescheduled.  The request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In November 2010, the Board remanded the claims for further development.  

In June 2012, the Board denied the claim for increased for a left elbow disability, and it remanded the claim for service connection and the TDIU claim.  

In May 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board sought a medical expert opinion from the Veterans Health Administration.  The opinion was provided in July 2013.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, and the Veteran's representative supplied a brief in January 2014.  

The development ordered by the Board in its November 2010 and June 2012 remands has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).






FINDINGS OF FACT

1.  The current left foot disability, including a bunion deformity, pes planus, plantar fasciitis, Achilles tendonitis and synovitis, equinus deformity, forefoot varus, metatarsalgia, and degenerative joint disease of the left first metatarsophalangeal joint, was not affirmatively shown to have been present during service and current left foot disability is unrelated to an injury, disease, or event in service.

2.  The Veteran's service connected disabilities are: an olecranon spur of the left elbow, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; rhinitis, rated as 10 percent disabling; and temporomandicular joint dysfunction and acne, each rated as noncompensably disabling.  

3.  The five disabilities have a combined rating of 30 percent, which does not meet the minimum schedular percentage standards for a total disability compensation rating based on individual unemployability due to service-connected disability.  

4.  The objective evidence of record does not show that the Veteran's service connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot disability, including a bunion deformity, pes planus, plantar fasciitis, Achilles tendonitis and synovitis, equinus deformity, forefoot varus, metatarsalgia, and degenerative joint disease of the left first metatarsophalangeal joint, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

2.  The criteria for a total disability rating for compensation based on individual unemployability on an extraschedular basis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(b) (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim of service connection, the RO provided pre- and post- adjudication VCAA notice by letters in June 2004 and in November 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

On the claim of entitlement to a TDIU, the Veteran was provided notice in a January 2005 letter.  This letter informed him of how a claim for a TDIU is substantiated, and of his and VA's respective duties for obtaining evidence.  

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statements of the case in March 2013.  

See Mayfield v. Nicholson, 499 F.3d 1317  (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

VA has obtained the service treatment records and VA records, private medical records, and records of the Social Security Administration.  

With regard to service connection, the Veteran was afforded a VA examination in February 2011 and the Board obtained a medical opinion from the Veterans Health Administration in July 2013.  The medical evidence is adequate to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  

With regard to the claim for entitlement to a TDIU, the Veteran has not undergone various VA examinations with regard to each of his service-connected disabilities.  These examinations provide sufficient evidence for the Board to determine whether a TDIU is warranted.  

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Left Foot Disability

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110 and 1131. 

Generally, to establish entitlement to compensation for a present disability, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The service treatment records show no complaint or treatment of left foot disability during service.  No left foot disability was noted on enlistment examination, and the Veteran denied suffering from foot trouble.  No left foot disability was diagnosed on a medical examination in February 1976.  At separation in July 1978, no left foot disability was noted and the Veteran denied foot trouble.  No left foot disability was noted on an October 1981 medical examination in conjunction with Reserve service and the Veteran denied suffering foot trouble.  

After service records of Kaiser Permanente show that in the late 1980s and early 1990s the Veteran complained of foot pain.  In August 1989, it was noted that the Veteran worked on his feet all day and that he had pes planus.  In October 1989, the Veteran complained of pain across his instep and heels.  In January 1991, the Veteran suffered a left ankle sprain at work.  In August 1992, the Veteran complained of foot pain. 

In March 1992, in an application for Social Security disability benefits there was no reference to a left foot disability.  The Veteran claimed that problems with his ears, sinuses, back, and hands prevented him from working, which he attributed to injuries after service.  Neither the Veteran himself nor any of the associated examinations related to Social Security claim documented a left foot disability.  

VA records show that in March 2003 the Veteran complained of bilateral heel pains and a left bunion pain over the prior 10 years.  The diagnoses were hallux abducto valgus and chronic plantar fasciitis.  X-rays showed a mild hallux valgus deformity bilaterally and degenerative changes in the first metatarsophalangeal joints.  In March 2003 in a podiatry note, the Veteran stated he had suffered from a painful left bunion for 10 years.  In July 2005, the Veteran again complained of a ten year history of foot pain.  

In February 2005 in his substantive appeal, the Veteran asserted that his left foot disability was related to wearing improperly fitted shoes.  

In September 2007, the diagnoses by VA were bilateral plantar fasciitis and heel pain syndrome, Achilles tenosynovitis, acquired equinus deformity, and excessive foot pronation.  Similar diagnoses were recorded in March 2009 and in August 2009.  

On VA examination in February 2011, the Veteran stated that he had a left foot bunion in 1977, a problem he attributed to ill-fitting shoes.  He stated that he sought treatment in service for the problem.  The diagnosis was bunions of the great toes and bilateral plantar fasciitis.  The VA examiner concluded that it was less likely than not that the Veteran's left foot disability was related to service.  The VA examiner noted that there was no evidence that the Veteran suffered from bunions during service.  

On VA examination in August 2012, the Veteran stated that his problems began in 1977 due to ill-fitting shoes.  He stated that he was evaluated 2 to 3 times for this problem during service.  He denied any injury to his feet before, during, or after service.  The diagnosis was pes planus, metatarsalgia, and hallux valgus.  

In March 2013, a podiatrist concluded that it was less likely than not that the left foot condition was caused by or proximately due to service.  The podiatrist noted that there was no evidence of any left foot complaint or treatment during the  service or within a year of separation service.  The podiatrist stated that flat feet with bunions was not noticed while the Veteran was on active duty and that bunions are not caused by improper shoe wear.  The podiatrist expressed the opinion that on the basis of a review of medical literature, there is no evidence to support the Veteran's contention that ill-fitting shoes caused the current left great toe disfigurement and that the left foot condition was due to normal aging and the condition was  less likely than not aggravated beyond the normal aging process because of service.  




In July 2013, a VHA podiatrist stated that a review of the Veteran's records revealed diagnoses to include pes planus (excessive pronation), forefoot varus, bunion deformity, metatarsalgia, plantar fasciitis, Achilles tendonitis and synovitis, and degenerative joint disease of the left first metatarsophalangeal joint.  The VHA expert concluded that the Veteran's foot pathology was less likely than not a result of ill-fitting shoes and military service.  The VHA expert stated that the  disabilities were considered congenital deformities unless a result of a traumatic event.  The VHA expert found no evidence of injury or other traumatic event that would have contributed to the disabilities during the Veteran's active service.  The VHA expert stated that when disabilities such as the Veteran's are bilateral in nature it is an indication that the deformity was most likely congenital.   The VHA expert stated that bunion deformities without trauma are a result of biomechanics over time.  

Analysis

Symptoms of the Veteran's currently left foot disability, including a bunion deformity, pes planus, plantar fasciitis, Achilles tendonitis and synovitis, equinus deformity, forefoot varus, metatarsalgia, and degenerative joint disease of the left first metatarsophalangeal joint (also referred to as a left foot disability) were first documented in 1998 after service.  The X-ray evidence of degenerative joint disease of the left first metatarsophalangeal joint in March 2003 is more than 25 years after the Veteran's separation from service in 1978 and well beyond the one-year presumptive period for manifestation of arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309

The left foot disability, variously diagnosed, meets the first of three elements required to establish service connection, namely, evidence of a present disability.

As for the required second and third elements, competent and credible evidence is still required to establish that the current left foot disability is due to an injury or disease in service and to establish a causal relationship or nexus of the current left foot disability to an injury, disease, or event. 

As for the current left foot disability, the service treatment records do not contain any complaint, finding, history, treatment, or diagnosis of a left foot disability.  
In statements in support of his claim since 2005, the Veteran has asserted that his left foot problems began in service and that he sought treatment.  There is no evidence that the Veteran sought treatment for a left foot condition during service.  And in July 1978 the Veteran himself denied suffering from any left foot disability.  The Board finds that the contemporaneous denial of a left foot abnormality in service on examinations in July 1978 and in October 1981 more probative than the Veteran's recollections in 2005 almost three decades later.  

And service connection for the current left foot disability under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted.

As for the current left foot disability, including a bunion deformity, pes planus, plantar fasciitis, Achilles tendonitis and synovitis, equinus deformity, forefoot varus, and metatarsalgia, none is a chronic disease listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease).  

As for degenerative joint disease of the left first metatarsophalangeal joint or arthritis, arthritis is a chronic disease under 38 C.F.R. § 3.309(a), and the theories of service connection, pertaining to chronicity and continuity of symptomatology are addressed.  See Walker, at 1338-40.  As signs or symptoms of arthritis were not "noted during service" and continuity of symptomatology avenue to service connection is not available.

As service connection for a left foot disability based on an initial diagnosis after service, when all of the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), the Veteran as a lay person is competent to describe a bunion deformity  hammertoe deformity, pes planus, and calluses, which are capable of lay observation, but not plantar fasciitis, Achilles tendonitis and synovitis, metatarsalgia, or degenerative joint disease of the left first metatarsophalangeal joint  arthritis as arthritis, which are not capable of lay observation.  Jandreau, at 1377. 

Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current left foot disability and wearing boots in service.  The Veteran's opinion, as a lay person, is limited to inferences that are rationally based on perception and does not require specialized education, training, or experience.  Whether the current left foot disability is related to wearing boots in service is not a simple medical condition that can be determined by the Veteran as a lay person based on inferences gained by his own personal knowledge, because the medical causal relationship here falls outside the realm of common knowledge of a lay person without specialized education, training, or experience.  

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of a causal relationship or nexus between the current left foot disability and wearing boots in service. 

For this reason, the Board rejects the Veteran's lay opinion as competent evidence to substantiate the claim and the Veteran's lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  As the lay evidence is not admissible, the Board need not reach the credibility of the evidence.

The Veteran as a lay person is also competent to describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

No medical professional has identified the current left foot disability earlier than 1998.  And the Veteran has not submitted evidence from a medical professional that directly associates the current left foot disability to the wearing of boots in service or otherwise related to an injury, disease, or event in service. 

The only medical evidence of record as to whether the current left foot disability is related to service or to wearing boots in service consists of the opinions of VA health-care professionals.

On VA examination in February 2011, the VA examiner concluded that it was less likely than not that the Veteran's left foot disability was related to service.  The VA examiner noted that there was no evidence that the Veteran suffered from bunions during service.  In March 2013, a VA podiatrist concluded that it was less likely than not that the left foot condition was caused by or proximately due to service.  The podiatrist expressed the opinion that on the basis of a review of medical literature, there was no evidence to support the Veteran's contention that ill-fitting shoes caused the current left great toe disfigurement.  

In July 2013, a VHA podiatrist stated that the Veteran's left foot pathology to include pes planus (excessive pronation), forefoot varus, bunion deformity, metatarsalgia, plantar fasciitis, Achilles tendonitis and synovitis, and degenerative joint disease of the left first metatarsophalangeal joint, was less likely than not a result of ill-fitting shoes and military service.  The VHA expert stated that the  disabilities were considered congenital deformities unless a result of a traumatic event.  The VHA expert found no evidence of injury or other traumatic event that would have contributed to the disabilities during the Veteran's active service.  


The VHA expert stated that when disabilities such as the Veteran's are bilateral in nature it is an indication that the deformity was most likely congenital.  The VHA expert stated that bunion deformities without trauma are a result of biomechanics over time.  

The Board finds that the opinions of the VA health-care professional, based on a review of the Veteran's history, constitute competent and persuasive medical evidence that the current left foot disability is not due to service, including the wearing of boots.  

The medical evidence in favor of the claim consists of the VA examiner, who in August 2012, concluded that pes planus was aggravated by service.  The Board, however, assigns little probative value to the opinion.  The VA examiner based his opinion solely on history related by the Veteran that pes planus was noted on entrance into service.  The Veteran's entrance examination showed no diagnosis of pes planus, and the Veteran denied suffering from any foot problems on his report of medical history at entrance.  As pes planus was not noted on entrance, the presumption of soundness attaches.  And there is no evidence during service of pes planus or any other left foot problems.  And the Board has already addressed the reasons for not finding that pes planus is related to service under the applicable theories of service connection. 

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for a left foot disability, including a bunion deformity, pes planus, plantar fasciitis, Achilles tendonitis and synovitis, equinus deformity, forefoot varus, metatarsalgia, and degenerative joint disease of the left first metatarsophalangeal joint, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 








II.  Entitlement to a TDIU

General Principles

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disability alone is of sufficient severity to produce unemployability.    

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Marginal employment shall not be considered substantially gainful employment.

A total disability rating may be assigned, where the schedular rating is less than total, when the individual is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.

If there is only one such disability, it must be ratable at 60 percent or more.  If there are two or more disabilities, at least one disability must be ratable at 40 percent or more with sufficient additional disability to equal a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a).





Where the schedular percentage requirements for TDIU have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  Consideration may be given to the Veteran's service-connected disabilities, level of education, special training, previous work experience, and any other applicable factor in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  In such circumstances, the case is submitted to the VA Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Procedural History

The Veteran filed his TDIU claim in March 2004.  The RO denied this claim in March 2005.  The Veteran filed a notice of disagreement in April 2005.  The RO issued a statement of the case in February 2006.  The Veteran filed a substantive appeal in February 2006.  

In September 2009, the Board remanded the Veteran's TDIU claim in order that he could be scheduled for a hearing.  The Veteran was scheduled for a hearing, but did not appear.  

The Board again remanded the Veteran's claim in November 2010 to obtain Social Security records.  In June 2012, the Board deferred a decision on then the TDIU claim until the claim of service connection for a left foot disability was decided.  the Board has denied that claim in this decision.  

Facts

The Veteran is currently service-connected for 5 disabilities: an olecranon spur of the left elbow, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; rhinitis, rated as 10 percent disabling; and temporomandicular joint dysfunction and acne, each rated as noncompensably disabling. 


The Veteran's combined disability rating is 30 percent.

At a VA joints examination in July 2004, the Veteran denied suffering from any functional loss as a result of his left elbow disability.  He stated that he has difficulty throwing and lifting.  Upon examination, the Veteran had full range of motion in his left elbow with pain.  

At a VA examination in July 2007, an examiner noted that the Veteran's TMJ disability resulted in no restrictions.  He stated that the Veteran is usually functional without any medication, and that he is usually pain free.  

At a VA skin examination in November 2013, the VA examiner stated that the Veteran did not have a current skin infection, and that it is hard to see how the  skin condition would interfere with work.  

At a VA ear, nose, and throat examination in November 2013, the Veteran stated that rhinitis rendered him unable to work. 

In addition to the VA examinations, other VA and private medical treatment records do not raise or suggest that the Veteran's service-connected disabilities have an impact the Veteran's ability to work.  The records of the Social Security Administration show that he was unable to work due to a psychiatric disorder, a nonservice-connected disability.  None of the other service-connected disabilities were referred to as impacting on occupational functioning.  

In several statements, Veteran asserts because he is receiving Social Security disability benefits, he should be considered disabled.  







Analysis

The service-connected disabilities have a combined rating of 30 percent, which does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

Although the Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 4.16(b) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation for extraschedular consideration.  To warrant referral, it must be shown that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 

Neither the VA nor the private records show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  The VA examiners in July 2004, July 2007 and November 2013, found that the left elbow disability, rhinitis, TMJ, or acne did not prevent the Veteran from securing or following a substantially gainful occupation.  And the Veteran does not assert and the evidence does not reasonably raise the question of whether tinnitus alone prevents the Veteran from securing or following a substantially gainful occupation. 

Although the Veteran asserts that his service-connected disabilities impact his ability to work, the Veteran's subjective descriptions of his symptoms and their affect on employability are inconsistent and outweighed by the objective findings in the VA records, private medical records, and Social Security records.  

As the preponderance of the evidence is against the criterion for referral of the TDIU claim to the Director of VA's Compensation Service for extraschedular consideration, there is no doubt to be resolved.  

(The Order follows on the next page.).





ORDER

Service connection for a left foot disability, including a bunion deformity, pes planus, plantar fasciitis, Achilles tendonitis and synovitis, equinus deformity, forefoot varus, metatarsalgia, and degenerative joint disease of the left first metatarsophalangeal joint, is denied.

A total disability rating for compensation based on individual unemployability is denied.  



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


